DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 contains an extra space between “carrier” and “are” in line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a method of estimating a processed time according to a request time plus a process period (lines 2-8); and claim 4 recites a method of estimating the processed time according to a recipe and wafer carrier information.  Claim 4 is rendered indefinite since the claimed limitations recite a disparate method of estimating the processed time from that in claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0212517 A1 (hereinafter Huang) in view of U.S. Patent Publication No. 2011/0082579 A1 (hereinafter Yoshida) in further view of U.S. Patent Publication No. 2007/0185604 A1 (hereinafter Kobayashi).  

As per claim 18, Huang substantially teaches the Applicant’s claimed.  Huang teaches the limitations of a transport method, comprising: 
loading a processing wafer carrier at a semiconductor apparatus, wherein the processing wafer carrier contains a plurality of wafers (pg. 1, par. [0010] and pg. 2, par. [0019; i.e. loading a different processing lot at a second destination (Fig. 1, element 104) for processing); 
determining a processed time according to the processing wafer carrier by the semiconductor apparatus, wherein the processed time is defined as a point of time that the plurality of wafers of the processing wafer carrier will be processed by the semiconductor apparatus (pg. 2, par. [0018] and [0019] and Fig. 1, element 110; i.e. information indicating when the processing of the different wafer lot will be completed at the second destination);
transmitting a request signal (i.e. Fig. 1, element 110) comprising the processed time to a control system by the semiconductor apparatus at a request time (pg. 3, par. [0021] and Fig. 3 (i.e. the connection between elements 104 and 112)); 
assigning an assigned wafer (Fig. 1, element 108) carrier according to the request signal (pg. 2, par. [0019] and pg. 3, par. [0024]; i.e. [0019] – “This real time data may be used for, among other things, ensuring that the wafer lot 108 is available at the second destination 104 immediately after the completion of the processing of the different wafer lot.”; and [0024] – “A timing of the request 114 may be based on the collected real time information 110.”), and estimating a delivery time according to the processed time by the control system, wherein the delivery time is an estimated time when the assigned wafer carrier is loaded at the semiconductor apparatus at a time later than the processed time and when the processing wafer carrier has been detached from the semiconductor apparatus (pg. 2, par. [0019] and pg. 6, par. [0046] and [0047]; i.e. determining when the period at which the wafer lot (Fig. 1, element 108) is available at the second destination immediately after completion of the processing of the different wafer lot at the second destination (Fig. 1, element 104)).  
estimating a transport period during which the assigned wafer carrier is transported along a transport path to the semiconductor apparatus (pg. 3, par. [0022], [0023] and [0026])), and estimating a start time according to the delivery time minus the transport period by the control system (pgs. 7-8, par. [0055]; i.e. a time at which the transportation begins to deliver the wafer lot (Fig. 1, element 108) at the period at which the wafer lot (Fig. 1, element 108) is available at the second destination immediately after completion of the processing of the different wafer lot at the second destination (Fig. 1, element 104)); and 
starting to transport the assigned wafer carrier to the semiconductor apparatus of the semiconductor apparatus at the start time, which is earlier than the processed time and later than the request time (pg. 3, par. [0026] and pg. 6, par. [0047]; [0026] – “… the request 114 may be timed such that the wafer lot 108 is available at a desired destination prior to the completion of the current process.” and [0047] – “… the OHT unit may be available to transport the wafer lot immediately, thus minimizing a stage lost time.”).

Not explicitly taught are a load port of a semiconductor apparatus; 
estimating a processed time defined as an estimated point of time that the plurality of wafers of the processing wafer carrier will be processed by the semiconductor apparatus; 
a delivery time according to the processed time plus a detaching period; and 
the processing wafer carrier has been detached from the load port during the detaching period.

However Yoshida, in an analogous art processing semiconductor wafers (pg. 1, par. [0002], teaches the missing limitation of estimating a processed time defined as an estimated point of time that a plurality of wafers will be processed (pgs. 5-6, par. [0075]; i.e. estimating a processing time for wafers) for the purpose of processing wafer (pg. 5-6, par. [0075]).
 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include the addition of the limitation of estimating a processed time defined as an estimated point of time that a plurality of wafers will be processed to quickly start process of priority substrates (Yoshida: pg. 2, par. [0043]).

Huang in view of Yoshida does not expressly teach a load port of a semiconductor apparatus; 
a delivery time according to the processed time plus a detaching period; and 
the processing wafer carrier has been detached from the load port during the detaching period.

However Kobayashi, in an analogous art of transporting semiconductors (pg. 1, par. [0001] and pg. 2, par. [0024]), teaches the missing limitations of a load port (Fig. 1, element 50) of a semiconductor apparatus (pg. 2, par. [0025] and Fig. 1, element 53; i.e. “A reference numeral 53 denotes processing equipment having the load port 50.”); 
a delivery time according to a processed time plus a detaching period (pgs. 2-3, par. [0029]; i.e. “… estimated removal time T2 when the article transported to the load port 50 from the processing equipment 53 is removed (taken away).”); and 
a processing wafer has been detached from the load port during the detaching period (pgs. 2-3, par. [0028] and [0029]; i.e. “… estimated removal time T2 when the article transported to the load port 50 from the processing equipment 53 is removed (taken away).”) for the purpose of predicting transportation (pgs. 2-3, par. [0029]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Yoshida to include the addition of the limitations of a load port of a semiconductor apparatus; a delivery time according to a processed time plus a detaching period; and a processing wafer has been detached from the load port during the detaching period to improve transportation efficiency (Kobayashi: pg. 1, par. [0003]).

Examiner’s Note:  
The Applicant approved a preliminary amendment on 13 October 2022 (per e-mail communication) to claims 1, 7, 8 and 18 to clarify the claims, cancellation of claim 4 and addition of clam 21. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the current claim objection.  

Claims 2, 3 and 5-17 are allowed.  

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2013/0079913 A1 discloses methods and systems that provide local processing management of substrates; U.S. Patent Publication No. 2015/0162180 A1 discloses a method of processing each of a plurality of lots with at least one first equipment and moving some of the plurality of lots to a first storage; and U.S. Patent Publication No. 2016/0126120 A1 discloses work-in-progress (WIP) substrate processing methods and systems for use in a fabrication of integrated circuits.

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a transport system and transport method thereof comprising of a semiconductor apparatus transmitting to a control system a request signal at a request time, wherein request signal comprises of a processed time (defined as an estimated point of time of the request time plus a process period, wherein the process period is an estimated period during which a plurality of wafers of a processing wafer carrier are processed); and upon delivery of the request signal, the control system estimates a delivery time using the processed time plus a detaching period of the processing wafer carrier being detached from a load port of the semiconductor apparatus, estimates a transport period of time which an assigned wafer carrier is transported along a path to the load port, estimates a start time per the delivery time minus the transport period at which time the control system starts transporting the assigned wafer carrier to the load port of the semiconductor apparatus and transports the assigned wafer carrier to the load port at the start time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to semiconductor handling systems. 

U.S. Patent Publication No. 2006/0190118 A1 discloses transferring substrate carriers between transport systems and processing tools within a fabrication facility.

U.S. Patent Publication No. 2009/0226294 A1 discloses a processing system that causes plural process modules or plural sets of process modules to perform substantially the same process in parallel.

U.S. Patent Publication No. 2016/0276194 A1 discloses a stocker includes a storage shelf, an output-relay shelf, a first crane, an output shelf, a second crane, and a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117